United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE
Beachwood, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0798
Issued: September 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 1, 2019 appellant filed a timely appeal from a January 18, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a left Achilles
condition causally related to the accepted factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

2
The record provided to the Board includes evidence received after OWCP issued its January 18, 2019 decision.
However, the Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 23, 2018 appellant, then a 30-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she incurred pain and swelling in her left ankle due to
factors of her federal employment including walking several hours a day. She indicated that she
first became aware of her condition and realized it was caused or aggravated by her federal
employment on October 23, 2018. Appellant stopped work the same day.
In an October 23, 2018 statement, appellant explained that she started feeling a sharp pain
in her heel on October 20, 2018. She mentioned the pain to her closing supervisor, but did not
report her condition because she thought the pain would go away after soaking her foot. Appellant
explained that she returned to work on October 22, 2018, and after completing her route, her heel
and the back of her foot were swollen. The following day, she reported her condition to her
supervisor as she was unable to complete her delivery route due to pain.
On October 23, 2018 Dr. Nikolas Sekoulopoulos, a resident physician, partially completed
a physician’s report of work ability where he diagnosed left Achilles tendinitis and indicated by
checking a box marked “no” that she was unable to return to her full work duties. He noted that
she would be capable of returning to full-time work on October 25, 2018.
In a duty status report (Form CA-17) of even date, Dr. Sekoulopoulos indicated that
appellant was injured on October 20, 2018 and again diagnosed left Achilles tendinitis. He opined
that she would be capable of resuming her regular work duties on October 25, 2018.
OWCP received a State of Ohio Workers’ Compensation injury report dated November 4,
2018 in which appellant reiterated the details of her employment injury. Appellant indicated that
while delivering mail on October 20, 2018 she begin experiencing pain in her left heel and noticed
her heel was swollen once she arrived home. She returned to work on October 23, 2018, reported
the injury and sought medical attention.
On November 5, 2018 appellant was seen by Dr. Daniel Breitenbach, Board-certified in
internal medicine. In a narrative report and an attending physician’s report (Form CA-20),
Dr. Breitenbach noted that she was previously seen in the emergency department and had x-rays
and an ultrasound performed on October 23, 2018. He reported that on presentation appellant
walked with a limp and had tenderness over the left Achilles tendon on physical examination.
Dr. Breitenbach completed a duty status report (Form CA-17) and opined that she was capable of
performing sitting work only and referred her to physical therapy.
In a development letter dated November 8, 2018, OWCP notified appellant of the
deficiencies of her claim. It advised her of the factual and medical evidence necessary to establish
her claim and also provided a questionnaire for completion. OWCP afforded appellant 30 days to
submit the necessary factual evidence and medical evidence.
Appellant submitted the October 23, 2018 emergency room report from
Dr. Sekoulopoulos, now cosigned by Dr. Cristina Carpintero-Ramirez, an attending Boardcertified emergency medicine physician, noting that appellant presented with left heel pain likely
caused by Achilles tendinitis. An x-ray of appellant’s left foot, performed on that same date and
interpreted by Dr. Joseph Schoenberger, a Board-certified radiologist, revealed minimal
enthesopathy at the calcaneal Achilles insertion and confirmed that there were no acute findings.
2

In a November 12, 2018 medical report, Dr. Breitenbach noted that appellant reported her
pain as occurring “every now and then depending on activity.”
On November 13, 2018 appellant returned to Dr. Breitenbach to have her work restrictions
reviewed and updated. In an attached duty status report (Form CA-17) of even date,
Dr. Breitenbach again diagnosed left Achilles heel tendinitis and provided additional work
restrictions, including driving only to and from work and carrying mail no more than two hours
per day.
In a November 14, 2018 response to OWCP’s questionnaire, appellant explained that 24 to
48 hours prior to the development of her claimed condition, her only activity included walking at
the employing establishment. She further noted that her condition had improved and that she was
able to tolerate carrying two hours of her delivery route.
In duty status reports (Form CA-17) and medical notes dated November 26, 2018 through
January 10, 2019, Dr. Breitenbach made note of appellant’s ongoing complaints of pain over her
left Achilles tendon and continued to provide work restrictions. His medical notes indicated that
appellant experienced discomfort when pressure was added to her foot or if she stood or walked
for extended periods of time. Dr. Breitenbach continued to provide work restrictions of carrying
mail for no more than two hours per day.
By decision dated January 18, 2019, OWCP denied appellant’s claim finding that the
evidence submitted was insufficient to meet her burden of proof to establish a left Achilles
tendinitis condition causally related to the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
3

Supra note 1.

4

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

S.C., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr.,
40 ECAB 312 (1988).
6

S.C., supra note 4; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

3

factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left Achilles
condition causally related to the accepted factors of her federal employment.
Dr. Breitenbach submitted multiple reports diagnosing left Achilles tendinitis and
providing work restrictions, but offered no opinion on causal relationship. The Board has held
that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.11 A medical opinion must
provide an explanation as to how the specific employment factors physiologically caused or
aggravated the diagnosed conditions.12 Accordingly, Dr. Breitenbach’s reports and notes are of
no probative value on the issue of causal relationship.
Similarly, in an October 23, 2018 emergency room report, Dr. Sekoulopoulos diagnosed
left Achilles tendinitis and noted that appellant’s x-ray results revealed no acute findings.
However, he did not offer an opinion on causal relationship.13 Accordingly, the Board finds that
Dr. Sekoulopoulos’ report is also insufficient to establish appellant’s claim.
Finally, appellant submitted an October 23, 2018 diagnostic imaging study in the form of
an x-ray in support of her claim. The Board has held, however, that diagnostic studies are of
limited probative value as they do not address whether the employment activities caused the

7

C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

8

A.M., Docket No. 18-0685 (issued October 26, 2018).

9

E.V., Docket No. 18-0106 (issued April 5, 2018).

10

B.J., Docket No. 19-0417 (issued July 11, 2019).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

See V.T., Docket No. 18-0881 (issued November 19, 2018).

13

Supra note 11.

4

diagnosed condition.14 Therefore, the Board finds that this report is also insufficient to establish
appellant’s claim.
As there is no rationalized medical evidence of record explaining how the accepted factors
of appellant’s employment caused or aggravated her left Achilles tendinitis, appellant has not met
her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left Achilles
tendinitis condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 18, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

See E.V., Docket No. 18-1617 (issued February 26, 2019); J.S., Docket No. 17-1039 (issued October 6, 2017).

5

